Citation Nr: 1442593	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  00-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from March 31, 1997, to November 28, 1999, for lumbar muscle strain with history of low back pain, narrowing of the lumbosacral (L5-S1) interspace, and osteophyte.  

2.  Entitlement to an effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 12, 2009.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1972 to December 1985.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO), which continued a 10 percent rating for the service-connected connected lumbar muscle strain with history of low back pain, narrowing of the L5-S1 intervertebral disc space, and osteophyte (hereinafter low back disorder or disability).  A February 1999 rating decision increased the evaluation to 20 percent from November 25, 1998.  

In June 2001, the Veteran and his wife participated in a Board hearing addressing his claim for an increased rating for his service-connected low back disorder.  Although the Veterans Law Judge (VLJ) conducting the hearing has since retired, in December 2007, the Veteran was notified of this and was asked if he wished to participate in another hearing with a different VLJ.  He responded that he did not want another hearing and requested that his claim be considered on the evidence of record.

The Veteran appealed an October 2001 Board decision which referred a claim for service connection for which degenerative disc disease DDD of the lumbosacral spine for RO consideration and denied a rating in excess of 20 percent for his service-connected low back disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2004 the Court vacated that decision and remanded the case to the Board for restatement of reasons and bases regarding the impact of pain upon function.  

The Board remanded the case in January 2005 to apply new rating criteria and for evidentiary development.  

A December 2005 rating decision granted a 40 percent rating for the service-connected low back disability, effective September 26, 2003.  A May 2008 Board decision granted a 20 percent rating for the service-connected low back disability from March 31, 1997, to November 28, 1999; and granted a 40 percent rating from November 29, 1999.  A separate Board decision denied a compensable rating for service-connected hearing loss of the right ear.  An August 2008 rating decision effectuated the Board's grants.  

The Veteran appealed both decisions to the Court which in a January 2009 Order, pursuant to a Joint Motion for Remand (JMR), vacated only that portion of one of the 2008 Board decision which denied a scheduler rating in excess of 20 percent from March 31, 1997, to November 28, 1999, and vacated that Board decision and the other Board decision with respect to extraschedular consideration of the low back disorder and the service-connected right ear hearing loss.  That is, as to each claim the Board was to consider extraschedular entitlement pursuant to the holding in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), without combining the first two analytic steps set forth in Thun, Id.  See pages 5 through 7 of the JMR.  Also, the JMR specifically stated that the "[a]ppellant does not dispute the Board's denial of entitlement to a rating in excess of 40 percent from November 29, 1999 and that issue should be dismissed."  Thus, although some subsequent correspondence from the attorney's office references a rating excess of 40 percent from November 29, 1999, that matter is no longer before the Board.  

In October 2009 the Board remanded the claim for a rating in excess of 20 percent for the service-connected low back disability from March 31, 1997, to November 28, 1999, to clarify whether a Golthwaite's test was performed during VA examination in September 1997 and, if so, whether the result (negative or positive).  A separate October 2009 Board decision remanded the claim for a compensable rating for service-connected hearing loss of the right ear for an examination.  

In June 2009, the Veteran submitted a claim for a TDIU rating, which was accepted as a claim of entitlement to increased ratings for each of his service-connected disabilities.  Thereafter, no proper development or adjudicative action was undertaken with respect to his service-connected low back disorder.  As noted in the Board's February 2013 decision, it appears as though the RO erroneously conflated this issue with the pending issue of entitlement to a rating in excess of 20 percent from March 31, 1997 to November 28, 1999, for the low back disorder, which was remanded by the Board in October 2009.  Consequently, the Board finds that the June 2009 claim of entitlement to a rating in excess of 40 percent for the service-connected low back disability has not been properly developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the RO for appropriate action. 

In pertinent part, a May 2010 rating decision confirmed and continued a noncompensable rating for hearing loss of the right ear.  

A December 2011 rating decision granted a TDIU rating and basic eligibility to Dependent's Educational Assistance (DEA), both effective October 19, 2011; granted service connection for radiculopathy of the right lower extremity which was assigned an initial 20 percent rating from August 29, 2011; and granted service connection for radiculopathy of the left lower extremity which was assigned an initial 10 percent rating from October 19, 2011.  

A February 2013 Board decision dismissed the claim for a compensable rating for right ear hearing loss because that claim had been withdrawn, and remanded entitlement to a TDIU rating prior to October 19, 2011, as well as the claim for a rating in excess of 20 percent from March 31, 1997, to November 29, [actually 28] 1999, for service-connected low back disability.  A separate Board decision of that same date denied service connection for right radical nephrectomy due to right renal cell carcinoma, including as secondary to service-connected low back disability, and denied a temporary total rating during convalescence following the right radical nephrectomy.  

In August 2013 the RO referred the matter of possible entitlement to a TDIU rating on an extraschedular basis prior to October 19, 2011, to the VA Director of Compensation and Pension (C&P).  Later that month the Director of C&P determined that the Veteran was entitled to a TDIU rating on an extraschedular basis as of June 12, 2009.  

An October 2013 rating decision granted an earlier effective date for a TDIU rating and DEA, as of June 12, 2009.  The Veteran and his attorney were notified of that decision by RO letter of October 30, 2013, and that this constituted a full grant of the benefit sought and, so, resolved the issues of entitlement to a TDIU rating prior to October 19, 2011.  In June and July 2014 the Veteran's attorney was provided copies of the correspondence to and from the RO and the Director of C&P.  

However, in correspondence dated in March 2014 and received in April 2014 from the office of the Veteran's attorney, disagreement was expressed with the assignment of the June 12, 2009, effective date for the TDIU rating.  This constitutes a Notice of Disagreement (NOD) but as yet no Statement of the Case (SOC) has been issued addressing this matter.  Accordingly, this matter, i.e., an effective date for an extraschedular TDIU rating, prior to June 12, 2009, is remanded to the RO.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

In a November 2013 letter from the office of the Veteran's attorney, signed by a paralegal case manager, it was requested that the Board not render a decision for 90 days on the claims for an increased rating for the service-connected low back disability and an increase rating for right ear hearing loss, to allow the development of additional evidence.  Those 90 days has elapsed.  However, in September 2012 the Veteran specifically withdrew a claim for a compensable rating for hearing loss of the right ear, as was noted when that claim was dismissed in a February 2013 Board decision, and as a result that matter is not before the Board.  

It is not clear whether a new claim for a compensable rating for service-connected right ear hearing loss is being asserted and, so, this matter is referred to the RO for clarification.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, including VA treatment (CAPRI) records as to the Veteran's low back during the relevant time frame.  

Additional correspondence from the attorney's office addressed service connection for right radical nephrectomy due to right renal cell carcinoma, including as secondary to service-connected low back disability, and a temporary total rating during convalescence following the right radical nephrectomy.  From this correspondence, it appears that it was assumed that these matters were still on appeal.  However, as noted, these claims were denied by the Board in February 2013.  On the other hand, it is not clear if these benefits are again being sought.  These matters are referred to the RO for clarification.  

The issue of entitlement to an effective date for a TDIU rating prior to June 12, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

From March 31, 1997, to November 28, 1999, the Veteran's service-connected low back disability was productive of severe impairment.


CONCLUSION OF LAW

From March 31, 1997, to November 28, 1999, the criteria for a rating of no more than 40 percent for service-connected low back disability are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, DCs 5003 - 5295 (1997 - 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100, et. seq.  Implementing regulations because effective August 20, 2001, and were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

Here, neither the Court nor any JMR found that there was a deficiency in providing the Veteran with proper notice of how to substantiate his claim under the VCAA.  

As to the duty to assist, at 2001 hearing the Veteran said the was no longer undergoing any kind of therapy for his back, just that he was receiving muscle relaxers from a medical doctor.  He had undergone VA compensation examinations in 1997 and 1999, and VA and private records are on file regarding treatment since 1998.  Also, records in conjunction with the Veteran's award of Social Security Administration (SSA) disability benefits are on file.  Accordingly, the Board finds that the requirements of VCAA and the implementing regulations have been satisfied.  In fact, the JMR underlying the Court's January 2009 Order did not find that there was any VCAA violation as to the duty to assist except as otherwise addressed herein.  

Also, the case was remanded to obtain an addendum opinion to the 1997 VA examination report which addressed the matters raised in the JMR underlying the Court's January 2009 Order, i.e., concerning the matter of not having performed a Goldthwaite's sign test at the 1997 VA examination.  This was done by obtaining an addendum, in December 2009, by the VA examiner that conducted the 1997 VA examination.  The Veteran's attorney has alleged that the addendum, as with the 1997 VA examination, was inadequate.  This will be addressed in greater detail below.  However, the Board notes that substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Here, the testimony and questioning at the hearings focused on the elements for claim substantiation, i.e., the representative and the VLJs specifically elicited testimony from the Veteran and his wife as to the relevant clinical history, treatment, and symptom with respect to the needed elements as to the severity of his service-connected disability at issue.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been full compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) and that the Board can adjudicate the claim based on the current record.  

Background

The RO initially granted service connection for lumbar muscle strain in August 1986, noting that the veteran was treated on a number of occasions during service for low back pain.  The disability was rated noncompensable until a July 1991 Board decision that increased the rating for the service-connected back condition to 10 percent. 

On VA examination in February 1986 the Veteran had forward flexion to 90 degrees, extension to 10 degrees; he could bend to the right and left to 40 degrees, and rotate to 35 degrees to the right and 30 degrees to the left.  Straight leg raising (SLR) was limited by 15 degrees with pulling in the thigh.  There was some tenderness in the area of L4 but without radiating pain and no sciatic tenderness.  There was no gross sensory or motor deficit.  The clinical impression, given while X-rays were pending, was degenerative changes in the lumbar spine without evidence of root involvement.  X-rays of the lumbosacral spine were later interpreted to show a normal alignment of the vertebral bodies.  The intervertebral disc spaces were within normal limits.  The pedicles and transverse processes were unremarkable and there were no significant degenerative changes demonstrated. 

The Veteran appealed an August 1986 rating which continued a noncompensable evaluation for the low back disability.  

On VA examination in July 1989 the Veteran reported having constant but fluctuating back pain.  There was no radiation of pain into the extremities.  Prolonged sitting or standing was painful.  On examination he walked with a normal gait pattern.  He could stand erect without evidence of paravertebral muscle spasm.  He had tenderness to palpation of the right lower lumbar region.  Lumbar flexion was to 90 degrees and extension was to 20 degrees.  SLR was positive on the right for reproduction of back pain.  Neurological evaluation of the lower extremities revealed a supine SLR examination was negative for reproduction of radicular pain.  He could perform a satisfactory heel-and-toe walk.  He could perform a full squat and arise again.  There was no gross atrophy of the quadriceps or the calves.  Reflexes and sensation were intact in the lower extremities.  Lumbar X-rays revealed normal alignment and curvature but there was spina bifida occulta at L5.  There was no loss of interspace but there was slight sclerosis around the end plate at the inferior aspect of L5, and small spurs along the superior and inferior aspects of L5.  There was no acute bony trauma or evidence of spondylolysis or spondylolisthesis.  The examination diagnosis was chronic low back pain with previous history of lumbar strain.  

In July 1991 the Board issued a decision that increased the Veteran's low back disability evaluation to 10 percent, and in December 1991 the RO t implemented the Board's decision.  

The discharge summary of a period of VA hospitalization from January to April 1994 noted that the Veteran had lost his job in October 1993 at the Seabee Base, where he claimed he had injured his back while at work.  

The Veteran submitted a claim in February 1994.  He said he was treated for his service-connected lumbar muscle strain.  The RO construed the claim as one for an increased disability evaluation for the Veteran's back disability.  The Veteran's claim was denied in February 1995. 

On VA examination in February 1995, after the rating decision was issued, the Veteran said he had chronic low back pain that varied in severity.  The pain would increase with activity such as bending, lifting, prolonged sitting, standing or walking.  He stated he had intermittent pain as well as numbness and tingling that involved the right leg down to the foot.  He related that he was unemployed at the time.  He reported that he had had a magnetic resonance imaging (MRI) of the lumbar spine done at a local military base that showed a "bad disc."  The report was not available.  The examiner reported that the Veteran was able to stand erect.  He moved somewhat slowly but without a definite limp.  No spasm was noted but there was tenderness to palpation over the lower back region.  Flexion to 80 degrees, and extension was to 25 degrees.  The examiner said that there was pain on extremes of motion.  The sitting SLR was felt to be mildly positive, bilaterally.  The Veteran was said to perform a fair heel and toe walk, and could slowly squat and rise.  His reflexes and sensation were intact in the lower extremities. 

The examiner noted that lumbar X-rays were ordered but did not include the report in his examination report.  The examiner's impression was chronic lumbar syndrome, with history of old injury.  The examiner noted that the Veteran reported having disc pathology from the unavailable MRI.  Private X-rays of the lumbar spine in February 1995 showed that the alignment of the lumbar vertebral bodies was normal.  Degenerative changes at L5-S1, with an anterior disc herniation and marginal osteophyte formation, were seen.  The impression was modest degenerative disc disease (DDD) of the lumbar spine. 

The RO again denied an increased evaluation in March 1995.  The Veteran disagreed with the denial in June 1995.  He was issued a statement of the case (SOC) on April 25, 1996.  The Veteran submitted a VA Form 9, normally submitted as a substantive appeal, that was received at the RO on March 31, 1997.  The Veteran asked for a reevaluation of his back disability and stated that he could not sit for a long period of time or bend forward without pain.  He also related that he could not stand over 30 minutes at a time.  Also, he reported that if he drove for 15 to 20 minutes he would be very stiff and have difficulty in getting out of the car.  He would have pain in his lower back.  He said that his legs and feet would "go to sleep" and stay that way for 60 to 90 minutes. 

The RO construed the VA Form 9 as new claim for an increased evaluation.

The Veteran and his wife testified at an August 1997 RO hearing.  In essence, the Veteran again related the substance of his March 1997 statement.  He said he had received recent treatment in the form of physical therapy but it did not work.  He said he was treated at the Gulfport, Mississippi, VA medical center (VAMC).  He said he had been doing the therapy for a year.  He had been given a cane, a back brace, and a heating pad, and was to be given a new MRI.  He stated that he received treatment from a civilian hospital, Memorial Hospital of Gulfport, from January 1996.  The Veteran's spouse testified that the Veteran's leg would go numb sometimes.  She said he sometimes had difficulty in getting up after sitting.  The Veteran stated that he wanted additional compensation so that he could live more comfortably.  He testified that no one would hire him. 

Treatment records from Memorial Hospital were received.  The Veteran was seen in January 1996 for treatment following a motor vehicle accident (MVA).  X-rays of the lumbar spine showed large osteophytes anteriorly at the L5-S1 level, particularly on the anterior aspect of the upper sacrum that were consistent with degenerative change.  The vertebral bodies were of normal height and the disc spaces were maintained.  The report said there were degenerative changes present in the facet joints at the L5-S1 level.  An MRI of the lumbar spine was interpreted as demonstrating desiccation of the L2-L3 and L5-S1 discs with mild hypertrophic changes of the posterior facet joints at L4-L5 and L5-S1.  The report said that signal changes in L5 and S1 related to DDD.  There might also be vague modic type I signal changes in the inferior aspect of L2 that related to the degenerative changes of L2-L3.  No other definite abnormality could be seen.  Also, the report reflected that a mild midline and rightward herniation of the L5-S1 disc that was described on a study of October 25, 1993, was not definitely seen on the current study.  

The Veteran was afforded a VA examination on September 11, 1997.  He reported that activities such as bending, lifting or carrying exacerbated his back pain.  He said he required frequent position changes because prolonged sitting or driving would cause increased pain.  He related a history of recurrent pain that radiated out of the back into the right leg and down to the foot.  The Veteran reported having recurrent numbness and tingling of the right leg.  No bowel or bladder incontinence was noted.  The examiner noted that the Veteran used a cane and a back brace.  The Veteran reported he was unemployed and that he last worked in 1993.  He said he had to give up his job because of all the lifting that was involved.   

On examination the Veteran moved with a slight limp on the right.  He was able to stand erect.  No spasm was noted but there was generalized tenderness to palpation of the lumbar region.  Flexion was to 60 degrees and extension was to 15 degrees.  The Veteran complained of pain with motion.  He complained of back pain, and right leg pain with any lifting of the right leg on supine SLR.  He had back pain on SLR of the left leg.  When asked to squat he would only crouch part of the way down.  Reflexes were intact at the knees and ankles.  The examiner said there was a subjective generalized decreased sensation to pin prick on the right.  However, the examiner particularly noted that this was in a non-dermatomal distribution.  The impression was chronic lumbar syndrome, with a history of injury with service-connected back strain.  X-rays of the lumbar spine revealed prominent degenerative disease at the L5 space.  The examiner suggested that the results of the prior MRI scan be located and submitted with the claim.  [Parenthetically, the Board notes that the referenced MRI was from 1994, several years prior to the current claim, and the more recent January 1996 MRI from Memorial Hospital was of record.]

The RO denied the Veteran's claim for an increased disability evaluation in November 1997.  The Veteran submitted a VA Form 9 that was received at the RO on January 13, 1998, in which he addressed his back claim.  He said that he did not feel that he had the last MRI for his back at the time of his hearing and he wanted to be checked again by the decision board after he had another MRI. 

On file are VA treatment records for the period from January 1998 to May 1998, the majority of the records related to issues not on appeal.  An MRI was performed in January 1998 which found degenerative decreased disc space with a disc bulging at L5-S1 level, and disc desiccation without bulging at the L2-L3 level.  The Veteran was seen in rehabilitation medicine during the period.  An entry from February 1998 noted that he was enrolled in the program from October 1997 to February 1998.  The goals were to significantly reduce his pain and to make him independent with a "microtens" unit.  [A TENS is a transcutaneous electrical nerve stimulation unit.]  

During a VA mental health examination in February 1998 the Veteran reported that he could not get a job because no one would hire him when they learned of his history of hypertension and having had a back injury.  A day treatment note, related to outpatient care at the mental health clinic, shows that he drove to his appointments.  He reported that it was hard on his back to drive every day.  He was seen as a walk-in to the physical medicine and rehabilitation service in June 1998.  He complained of intermittent numbness in the right lower extremity.  A physical examination found low back tenderness with trigger points reproducing the pain.  The examiner said there was normal motor and reflexes, as best as could be tested in the lower extremities given the Veteran's pain.  The impression was myofascial pain.  The Veteran was to be referred to neurology for evaluation of his complaint of numbness. 

The Veteran submitted a statement that was received at the RO on November 25, 1998.  He noted that he was evaluated as 10 percent disabled for his service-connected back disability.  He asked that his disability be re-evaluated as it had worsened.  

On VA orthopedic examination in December 1998 the Veteran reported that he could not do anything.  He stated he did not do any home exercises and was in pain all the time.  He had not worked since 1993.  He said he stopped working because of pain in his back.  He did not do home exercises.  He took Tylenol for his pain.  

Physical examination showed the Veteran walked slowly, with a straight cane.  He did not appear to be in any acute distress and was reluctant to participate in the examination, complaining of pain.  He was able to walk on his toes and heels, but did so reluctantly.  His balance was good.  He was able to stand on one extremity at a time.  Throughout the examination the Veteran said every movement hurt and was reluctant to perform any tests.  The examiner indicated that there was a lack of effort by the Veteran.  Range of motion of lumbosacral spine was to 40 degrees of flexion without complaints, but up to 50 degrees with complaint of discomfort.  He had extension to 20 degrees with lack of effort beyond that.  Lateral flexion was to 10 degrees, bilaterally, and rotation was to 25 degrees, bilaterally.  Deep tendon reflexes (DTRs) were 2+ at both ankles and 2+ at the right knee but 1+ at the left knee.  Sitting SLR was negative; however, while supine, at 70 degrees he stated he had back pain and the examiner stated that it was obvious that the Veteran was reluctant to perform STR tests.  Passively the examiner was able to raise the Veteran's left leg to 80 degrees of SLR without any evidence of discomfort except for subjective complaints on the left.  With passive SLR on the right, the Veteran had complaints of severe pain, and he had mild discomfort at 80 degrees of SLR on the right.  The examiner specifically noted that there were no radicular signs but there was hamstring tightness, bilaterally.  He was able to put his shoes on and take them off, but with some difficulty.  

The examiner noted that the Veteran was wearing a lumbosacral corset that he said he wore all of the time.  The Veteran said that his pain was constant and, at times, pain went into the right lower extremity and, also, the right leg throughout would become numb but not in any particular dermatomal pattern.  The examiner found that strength in both lower extremities was within normal limits.  The examiner also said that, functionally, the Veteran continued to be independent but was very inactive, complaining of pain.  X-rays of the lumbar spine revealed mild L5-S1 disc space narrowing with hypertrophic spurring on those vertebra.  The impressions were degenerative joint disease (DJD) of the lumbosacral spine and secondary chronic low back pain due to the DJD.

A February 1999 rating decision increased the service-connected low back rating to 20 percent.  

A VA examination was in November 1999 the Veteran complained of pain in his back with stooping, bending, and prolonged walking or standing.  He stated his right lower extremity went numb 3-4 times daily, with each episode lasting about 15 minutes.  He had no sphincter dysfunction.  His gait was normal and he stood without pelvic tilt or scoliosis.  Lumbar flexion was to 15 degrees; extension was to 15 degrees; and lateral bending was to 10 degrees, bilaterally.  Axial compression caused low back pain.  Simulated range of motion that involved no pain or stress to the back also caused complaints of low back pain. The examiner reported that these were non-anatomical responses.  The Veteran complained of tenderness at L5.  

SLR in a supine position caused sciatic pain at 10 degrees, bilaterally.  On SLR in a sitting position, the Veteran complained of pain when knee extension approached 90 degrees.  The examiner noted that this was a non-anatomic response.  DTRs were active and equal in the knees and ankles.  He could walk on his heels and his toes without difficulty.  The examiner could detect no motor weakness or sensory deficit in the lower extremities and there was no evidence of atrophy.  The circumferences of the calves were equal, bilaterally.   Lumbar spine X-rays showed spina bifida occulta of L5 and narrowing of the L5-S1 interspace with large osteophytes.  The impression was DJD of L5-S1. 

The examiner commented that a positive straight leg-raising test in the supine position was invalidated because when the same test done in the sitting position it did not cause corresponding pain.  The examiner stated that loss of motion might be due to a variety of causes such as structural abnormalities, muscle spasm, or voluntary restraint.  If a patient's other responses are anatomically inconsistent, voluntary restriction of motion should be considered. 

In January 2000 K.H.H, M.D. reported that the Veteran had recently been having increasing numbness in his right lower extremity, radiating from his back.  Although the Veteran was not having any bowel or bladder dysfunction or any limited motion, he was having increasing pain with activity.  Dr. H. said that even though the progression of the Veteran's symptoms was not currently limiting him, he should probably have another MRI, prior to denying the Veteran a change in his disability status. 

An addendum opinion was provided by the November 1999 VA examiner in February 2000.  The examiner was asked to provide an opinion as to whether the Veteran's DDD was related to the service-connected lumbar muscle strain.  The examiner responded that the present state of knowledge did not allow for a determination as to what caused the Veteran's DDD.  In the Veteran's case, it was more likely than not that the DDD was the result of aging and not to a single episode of trauma in service, i.e., his fall in 1975.  

At the June 2001 videoconference the Veteran and his wife testified in support of his claim and submitted additional medical evidence, together with a waiver of initial RO consideration of such evidence.  At the hearing the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits on the basis of psychiatric disability.  Page 13 thereof.  The Veteran's representative stated that the Veteran now had lumbosacral arthritis and subluxation as well as some disc space narrowing, requiring that he wear a back brace at all times.  Page 3.  The Veteran testified that he took muscle relaxants in the morning because of low back stiffness, and took muscle relaxants twice daily.  Standing or sitting for long periods caused problems with his back and legs, including a sensation of numbness and sticking in in his leg which, in turn, caused difficulty with balance, for which he had been given a cane as an ambulatory aid.  Page 4.  His doctor had not prescribed an exercise regimen.  Page 5.  He did not perform any household tasks and did very little driving because it could cause the aforementioned symptoms.  Page 6.  His son had mowed his grass for the last two years.  He had last been incapacitated for a period of two days.  He did very little shopping.  He took anti-inflammatory medications in addition to muscle relaxants.  Page 8.  The last time he went to a doctor he had been told that one of his legs was shorter than the other, causing tilting to the left.  Page 9.  His wife testified that going down steps could cause the Veteran to develop his symptoms, and that he limped when he walked.  He would wake up when he had sleeping problems.  Page 10.  This occurred at least twice nightly.  Page 11.  The Veteran testified that he had constant back pain, and sometimes had muscle spasm.  He had last been hospitalized two years ago for back problems.  Thereafter he had had some physical therapy but was not now in physical therapy.  He saw both a VA and a private physician (the latter being Dr. D. Johnson).  Page 12.  He had had work experience in civil Service working in supplies at a Navy base in Mississippi.  During service he had been a seaman clerk.  Page 13.  However, he believed that he could not now do such work because it required a lot of back bending.  His representative affirmed that he used a cane when walking for stability and balance, and also used a back brace, which he was wearing at the hearing.  Page 14.  The representative reaffirmed that the Veteran had muscle spasms daily, requiring that he take muscle relaxants, and that he had back pain which cause him to be debilitated for from 1 to 3 days.  Page 15.  

The Veteran submitted additional evidence at the videoconference.  A May 2001 lumbar X-ray report found were degenerative changes in the lumbar spine, predominantly centered at L5-S1.  A May 2001 lumbar MRI revealed right neural foraminal narrowing at the L5-S1 level, predominantly due to acquired type abnormality with some facet arthropathy and osteophyte formation off the posterior aspect of the vertebral body.  There were mild degenerative changes identified at other level without a herniated nucleus pulposis, significant canal or neural foramina stenosis.  A June 2001 note from J. N. Johnson, M.D. reflected, in substance, that the Veteran had complaints of back pain in the mornings when he got up and that when he stood for a long time, his right leg would go to sleep, with resultant positive SLR.  

Additional evidence on file addresses the Veteran's symptoms, treatment or evaluation for, in part, his service-connected low back disability since 2001.  

In December 2009 the VA examiner that conducted the September 1997 VA examination reviewed the claim file and the questions posed in the Board's remand (requesting an addendum opinion).  That physician reported that:

Testing for goldthwaite's sign was not performed [at the September 1997 VA examination].  The reason is that this test has long been considered obsolete and nonspecific.  In my many years of practice, I have never known any medical doctors that performed this test as part of the lumbar spine examinations.  Interpretation of this signs is more subjective than objective.  Truly distinguishing lumbosacral pain from SI joint pain through interpretation of this test, in my opinion, is subjective and requires one to resort to speculation or guessing as opposed to objective measurement.  

Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  Nevertheless, past medical records do not take precedence over current findings in determining whether to increase a disability rating, although a rating specialist is directed to review the recorded history of disability to make a more accurate evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work (38 C.F.R. § 4.2) and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

During the time frame in question, the Veteran's low back disability was assigned a 20 percent disability rating under DC 5010 (arthritis) and 5292 (limitation of motion of the lumbar spine). 

Diagnostic Code 5010 provides that arthritis, which is due to trauma and is substantiated by x-ray findings, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes of the specific joint or joints involved. 

DC 5292 provided for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine was slight, a 10 percent evaluation was warranted.  When the limitation of motion of the lumbar spine was moderate, a 20 percent evaluation was warranted.  When the limitation of motion of the lumbar spine was severe a 40 percent evaluation was warranted.  

Under DC 5293 intervertebral disc syndrome (IVDS) when postoperative and cured warranted a noncompensable evaluation.  When mild, a 10 percent was assigned.  When moderate, with recurring attacks, a 20 percent rating was assigned.  When severe, with recurring attacks, with intermittent relief, a 40 percent rating was warranted.  When pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, a 60 percent rating was assigned.  

DC 5294 provided that sacroiliac injury or weakness was rated under DC 5295 (providing the rating criteria for evaluation of a lumbosacral strain).  DC 5295 provided for the evaluation of lumbosacral strain.  Under DC 5295 a noncompensable rating was assigned when there were slight subjective symptoms only.  A 10 percent rating was assigned when there was characteristic pain on motion.  A 20 percent evaluation was assigned when there are muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent evaluation may be assigned for lumbosacral strain which is severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Also, DC 5285 provided that residuals of a vertebral fracture without cord involvement; with abnormal mobility requiring neck brace (jury mast).a 60 percent rating is assigned.  With cord involvement, bedridden, or requiring a long leg brace, a 100 percent rating was assigned, with consideration given to special monthly compensation.  With lesser involvement, the rating should be for limitation of motion and nerve paralysis, if any.  In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.

Under DC 5286 complete bony fixation (ankylosis) of the spine in a favorable position warranted a 60 percent rating; and when in an unfavorable angle, with marked deformity and involvement of  major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) a 100 percent rating was assigned.  

Under DC 5288, ankylosis of the dorsal spine in a favorable position warranted a 20 percent rating and when in an unfavorable position, a 30 percent rating was assigned.  Under DC 5289 ankylosis of the lumbar spine in a favorable position warranted a 40 percent rating; and with ankylosis in an unfavorable position, a maximum rating under that DC of 50 percent was assigned.  

Limitation of motion is a factor to be considered under both DC 5292 and DC 5295.  Therefore, the Board must consider whether a higher disability evaluation is warranted on the basis of additional functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was held that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The criteria for evaluating intervertebral disc syndrome (IVDS, also called disc disease) were revised effective September 23, 2002, and renumbered under 38 C.F.R. § 4.71a, DC 5293 as DC 5243.  The criteria for evaluating spinal disabilities, other than IVDS, under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 ("the old criteria") were revised effective September 26, 2003, at which time the diagnostic codes were renumbered.  

Generally, where the law or regulation change after a claim has been filed or reopened but before a final decision, the most favorable version most will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, the revised law or regulation will not be applied prior to the stated effective date.  VAOGCPREC 3-2000 (Apr. 10, 2000). 

Because the time period in question, i.e., from March 31, 1997, to November 28, 1999, is prior to the 2002 and 2006 changes, only the old rating criteria may be applied.  

In a claim for an increased rating for a service-connected spinal disability, the Board may adjudicate whether a separate compensable rating is warranted for neurological disability from the radicular component without the RO having first addressed entitlement to secondary service connection for such radicular component.  This is because the Board does not lack jurisdiction over issues that were not explicitly discussed by the RO if the issues are related to the matter on appeal; rather, "[o]nce the Board has jurisdiction over a claim, ... it has the authority to address all issues related to that claim, even those not previously decided by the RO."  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc) (emphasis added); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has jurisdiction to review the appropriate disability rating for a service-connected spinal disability and, so, to review, under the applicable Diagnostic Codes, whether a separate compensable rating was warranted for any associated neurological manifestations of a service-connected spinal disorder.  Bender v. Shinseki, No. 12-2669, slip op.at 3 and 4 (U.S. Vet. App. Mar. 27, 2014) (nonprecedential memorandum decision); 2014 WL 1246680 (Vet.App.).  

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115"). 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.  

Analysis

It is asserted that a 40 percent scheduler rating is warranted because the evidence during the pertinent time frame met the criteria under DC 5295 since it showed that the Veteran had disc space narrowing and that the test performed at the September 1997 VA examination was essentially, if not the equivalent of, a Goldthwaite Sign test.  

The JMR underlying the Court's January 2009 Order stated, at page 3, that: 

A Goldthwaite's sign is shown when, 

with the patient supine, one lower limb is raised by the examiner with one hand, the other hand being placed under the patient's lower back; leverage is then applied to the side of the pelvis. If the patient feels pain before the lumbar spine is moved, the lesion is a sprain of the sacroiliac joint. If pain does not appear until after the lumbar spine moves, the lesion is in the sacroiliac or lumbosacral articulation. 

See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, http://www.dorlands.com/def.jsp?id=100097023 (last visited October 30, 2008).  

The September 1997 VA examiner opined, in a December 2009 addendum, that testing for Goldthwaite's sign was not done in 1997 because the test had long been considered obsolete and that interpretation of the sign was more subjective than objective.  Moreover, truly distinguishing lumbosacral pain from sacroiliac joint pain by this test was subjective and required a resort to speculation or even guessing, as opposed to objective measurement.  In response, the Veteran's attorney stated that despite the examiner's addendum opinion, the Goldthwaite's sign test was not obsolete inasmuch as VA continued to recognize it as an indicator of "severe" lumbosacral strain until the rating criteria were changed a number of years later.  

Thus, it is alleged that the addendum is inadequate.  In particular, it is asserted that the examiner's addendum opinion provided no fact or data to support the conclusion that the Goldthwaites sign test was purely subjective or required speculation and because the opinion relied, at least in part, on the subjective judgment of a medical professional, the addendum opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  

Moreover, it is asserted that the supine straight leg raising test at the time of the September 1977 VA rating examination is not a test recognized by VA as a method of testing the severity of a lumbosacral strain, citing 38 C.F.R. § 4.71a, DC 5295 (1997); rather, this test appeared to mimic the nature and purpose of the Goldthwaite sign test.  It is asserted that while SLR tests revealed pain on lifting of each leg, and while similar to Goldthwaite's sign test, the examiner did not place his hand beneath the Veteran to sense lumbosacral movement.  In sum, it is alleged that because Goldthwaite's sign test was not performed, both the September 1997 and December 2009 VA opinions are inadequate and, as a result VA must obtain a new and adequate VA rating examination, citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes the providing of an examination, it has a duty to ensure that the examination is adequate).  


Retrospective Examination

With respect to the matter of the request for a new examination raised by the Veteran's attorney based in alleged inadequacy of the 1997 VA examination, the Board notes that "in Chotta v. Peake, the Court explained that entitlement to a retroactive medical examination 'is not automatic,' but rather 'applies only once the evidence has met the minimal threshold of indicating the existence of a medical question.'  22 Vet. App. 80, 85 (2008); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ('In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.')."  Strother v. Shinseki, No. 09-2289, slip op. at 6 (U.S. Vet. App. April 18, 2011) (nonprecedential memorandum decision); 2011 WL 1643347 (Vet.App.) (as to a claim for an earlier effective date for a TDIU rating).  In Strother, No. 09-2289, slip op. at 6, the Court observed that the Board had reviewed the evidentiary record and determined that it was insufficient to demonstrate unemployability during the pertinent time frame and that because this was not clearly erroneous, the Veteran had not carried his burden of demonstrating that he was entitled to a retroactive medical examination.

In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court articulated the scope of the duty to assist in the context of assigning a disability rating where a previous final decision denying service connection has been revised based on a finding of clear and unmistakable error.  First, VA must solicit appropriate medical and lay evidence from the appellant.  See 38 U.S.C. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(4).  Particularly, records of relevant medical treatment must be gathered if the claimant furnishes information sufficient to locate these records.  38 U.S.C. § 5103A(c).  In addition to seeking medical evidence, the agency must advise the appellant to submit lay evidence of observable symptoms experienced during the relevant periods.  38 C.F.R. § 3.159(b)(1).  Second, after all the evidence is gathered, VA must assess whether the claim can be rated based on the available evidence.  Third, and finally, if a disability rating cannot be awarded based on the available evidence, but there is evidence that indicates that a higher rating or ratings may be warranted, the agency must determine if a medical opinion is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A(d).  To determine if a medical opinion or examination is necessary, VA must consider whether there is competent medical or lay testimony that indicates that a higher disability rating may be appropriate, even though it was insufficient to grant such a rating in the second step.  If the record raises a question as to whether the appellant's symptoms were caused by the service-connected condition or something else, then an etiology opinion may be required.  This may include obtaining a retrospective medical opinion.  If the level of disability during the pertinent time frame cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate.   

In this case, the request for a retrospective opinion rests on the putative inadequacy of the 1997 VA examination in not conducting a formal Goldthwaite's sign test.  No information or evidence, lay or medical, as to observable symptoms during the relevant period has been requested from the Veteran because there is nothing in the record suggesting that a Goldthwaite's sign test was ever performed during the relevant period.  Lay evidence from the Veteran would not address this matter because Goldthwaite's sign test must be conducted by an experienced medical examiner.  Examinations are conducted to determine current clinical findings.  There is no method by which an examiner can objectively find past clinical findings.  Rather, an examiner could only record a history taken from past records or related by the examinee of past complaints, signs, symptoms, and treatment for a disability.  In view of the gap of more than a decade and a half between the time period in question (1997) and any current examination, any opinion attempting at this late date to ascertain the Veteran's disability level by virtue of determining whether a Goldthwaite's sign was positive, in the remote past would require a resort to speculation.  Stated simply, to conduct an examination at this time, including performance of a Goldthwaite's test, would not yield results or be informative as to what such testing would have found at the time of the 1997 VA examination or at any time during the relevant time frame during which the Veteran now seeks a rating in excess of 20 percent.  As a practical matter, a retrospective examination is not possible because a VA examiner cannot go back in time to examine the Veteran.  

While struggling mightily to establish that the September 1997 VA rating examination was inadequate the contention that a new VA examination must be conducted makes little sense.  Stated in other terms, the Veteran's attorney proffers nothing which would suggest or even remotely indicate that a current examination now, in 2014, more than a decade and a half after the 1997 VA examination, would in any possible way establish what the severity of the Veteran's service-connected low back disability was during the relevant time frame, which is from March 31, 1997 to November 28, 1999.  

However, upon review of the evidentiary record, the Board finds that during the relevant time frame there was evidence of limited flexion, which was to only 40 degrees on VA examination in December 1998 (with normal being to 90 degrees), limited lateral bending, arthritic changes, and joint space narrowing.  When this is coupled with the Veteran's use of a back brace and the use of a cane as an ambulatory aid, and in light of the Veteran's complaints of disabling and together with the favorable resolution of doubt in his favor, the Veteran's disability picture more nearly approximates severe disability under DC 5295 and warrants a 40 percent rating since March 31, 1997.  

However, a higher scheduler rating is not assignable under DCs 5292 (limitation of lumbar motion), DC 5294 (sacroiliac injury and weakness) or DC 5295 (lumbosacral strain).  

Moreover, the 40 percent rating under DC 5295 is the same for ankylosis of the lumbar spine in a favorable position, even though there is no actual evidence of ankylosis, much less unfavorable ankylosis for which the next higher scheduler rating is theoretically possible under DC 5289.  Further, after reviewing all imaging studies prior to, during, and after the relevant time frame, there is no evidence of any vertebral fracture or any demonstrable deformity of vertebral body (for which an additional 10 percent could be added if there was a vertebral fracture) providing for a rating under DC 5285.  

Also, as to rating the low back disability under DC 5293 on the basis of IVDS the only higher rating under that DC requires pronounced IVDS.  However, while the Veteran has reported having persistent and unrelenting pain, his complaints of pain have not been consistent with findings on clinical examinations and it has been specifically noted that both complaints of pain and alleged sensory impairment have not followed an anatomical pattern.  Moreover, there is no persuasive evidence of absent ankle jerk.  Accordingly, a higher rating based on DC 5293 for IVDS is not warranted.  Similarly, as to assigning a compensable rating for neurological impairment, separate from the orthopedic rating of 40 percent, it is again observed that the Veteran's complaints when contrasted with the clinical findings are not persuasive in demonstrating any actual peripheral neuropathy, such as under DC 8520 for sciatic neuropathy, which would warrant a separate compensable rating.  

Accordingly, from March 31, 1997, to November 28, 1999, a scheduler rating of no more than 40 percent is warranted. 

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

Likewise, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU rating in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).  However, as explained below, the Board is not conflating or combining the first two analytic steps in Thun, Id., and will not consider whether there is marked interference with employment.  

Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the low back disorder is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  By regulation, the rating assigned for the service-connected low back disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45 (as listed above); see also 38 C.F.R. § 4.59.   Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  Of these, pain, painful motion, and limited motion are clearly documented; however, the evidence is unpersuasive as to the presence of absent muscle spasm, atrophy, absent ankle jerks, or any significantly diminished strength or sensory loss.  

Moreover, here, higher schedular ratings were possible; particularly if the Veteran had objectively confirmable neurologic symptomatology of IVDS which would allow for a higher rating on the basis of either combining the orthopedic component with any possible neurological component or, alternatively, on the basis of IVDS under DC 5293.  Likewise, a higher rating could be assigned if he had a vertebral deformity due to a fracture or had unfavorable ankylosis, but neither is shown. 

To the extent that it is asserted, explicitly or implicitly, that consideration must be given to evidence of marked interference with employment, consideration of such evidence is not necessary because the Board decides this matter under the first prong of the Thun analysis.  As such, discussion is not required of the second prong of the Thun analysis that requires consideration of other factors, including evidence of marked interference with employment.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

A rating of 40 percent from March 31, 1997, to November 28, 1999, for lumbar muscle strain with history of low back pain, narrowing of L5-S1, and osteophyte, is granted subject to applicable law and regulations governing the award of monetary benefits. 


REMAND

With regard to the claim for an effective date for an extraschedular TDIU rating prior to June 12, 2009, in an April 2014 NOD the Veteran attorney specifically disagreed with the RO's assignment of that effective date.  By filing an NOD, the Veteran's attorney has initiated appellate review of this issue.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's attorney an SOC.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).   

In the NOD it was argued that the RO had merely effectuated the decision of the Director of C&P and had not directly adjudicated entitlement to a TDIU rating prior to June 12, 2009.  It was request that the case be remand for the RO to adjudicate this matter in the first instance.  This contention is drawn to the attention of the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and the Veteran's attorney an SOC addressing the claim for an effective date prior to June 12, 2009, for an extraschedular TDIU rating.  Along with the SOC, the RO must furnish to the Veteran and the Veteran's attorney a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the Veteran and the Veteran's attorney the applicable time period for perfecting an appeal as to this issue.

The Veteran and the Veteran's attorney are hereby reminded that appellate consideration of the matter identified above, i.e., an effective date prior to June 12, 2009, for an extraschedular TDIU rating, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


